DETAILED ACTION
	This is a final Office Action on the merits for application 16/788,378. Receipt of the amendments and arguments filed on 04/30/2021.
Claims 1-6, 8-15, and 17-21 are pending.
Claims 7 and 16 are cancelled.
Claims 1-6, 8-15, and 17-21 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 defines “the at least two step clip fastening devices,” which lacks antecedent basis and renders the claimed invention indefinite since such fastening devices have not bene previously defined and one of ordinary skill in the art would not know what devices are being referred back to. For examining purposes and in light of the specification and drawings, each tile is considered to comprise of at least two step clip fastening devices, where each device comprises of two step clips.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bien (FR 2989713) in view of Huang (U.S. Patent 9,499,979).
Regarding claim 1, Bien discloses a deck tile assembly comprising:
a frame having at least four sides (the four outer sides of the vertical frame as depicted in figure 5);
a plurality of bars (#6) for providing a support structure to the frame (see figure 4B);
at least two parallel sleepers (#24) permanently attached between two opposite sides of the frame and mounted on the plurality of bars (see figure 5);
at least two step clip fastening devices (the H-shaped devices where fasteners #13 extend from as depicted in figure 5), wherein each step clip fastening devices is mounted on one of the at least two parallel sleepers (see figure 5);
at least two supporting members (#28) for attaching the frame with the ground surface (see figures 3 and 5, where a fastener is configured to extend through such a member and into a ground surface and thus meet such limitations as defined); and
a set of locking mechanisms along each side of the frame (#21 and #22; see figure 2).

It is highly well known in the art, as evidenced by Huang, that tiles of a floor assembly can be constructed with locking mechanism sets on each edge of the tile, where the locking mechanisms comprise of flexible levers #1b that lockably engage notches #1d of adjacent tiles, where the levers #1b can flex into and out of engagement with an adjacent tile. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the locking mechanisms of the tile of Bien to comprise of flexible levers that are to lockably engage a notch of an adjacent tile, as taught Huang, in order to make attachment and detachment of such tiles quicker and easier.
Regarding claim 2, Bien in view of Huang render obvious each side of the frame comprises two or more openings (Bien; #26).
Regarding claim 3, Bien in view of Huang render obvious the plurality of bars are arranged in a 3x3 matrix array (as depicted in figure 4A from Bien below, the plurality of bars can be considered elements #6 as well as the perpendicularly extending bars as noted, where such bars extend with respect to one another to form a 3x3 opening matrix array).

    PNG
    media_image1.png
    624
    859
    media_image1.png
    Greyscale

Figure 4A from Bien
Regarding claim 4, Bien in view of Huang render obvious each of the at least two parallel sleepers have a plurality of grooves at a base of each parallel sleeper (the grooves where openings #27 are located as depicted in figure 5 of Bien).
Regarding claim 5, Bien in view of Huang render obvious each of the step clip fastening devices comprises a plurality of step clips (Bien; #13) attached on a base strip of the step clip fastening device (see figure 4D of Bien, where the clips #13 extend from a respective horizontal base strip).
Regarding claim 6, Bien in view of Huang render obvious each of the at least two supporting members have a hole at each end of the supporting member for attaching the frame with the ground surface with at least one fastener (see figures 3 and 5 of 
Regarding claim 10, Bien in view of Huang render obvious a plurality of deck boards (Bien; #3) are mounted on the at least two step clip fastening devices (see figure 8 of Bien).
Regarding claim 11, Bien discloses a deck tile system comprising
a deck tile assembly, wherein the assembly comprises:
a frame having at least four sides (the four outer sides of the vertical frame as depicted in figure 5);
a plurality of bars (#6) for providing a support structure to the frame (see figure 4B);
at least two parallel sleepers (#24) permanently attached between two opposite sides of the frame and mounted on the plurality of bars (see figure 5);
at least two step clip fastening devices (the H-shaped devices where fasteners #13 extend from as depicted in figure 5), wherein each of the step clip fastening devices is mounted on one of the at least two parallel sleepers (see figure 5); and
at least two supporting members (#28) for attaching the frame with the ground surface (see figures 3 and 5, where a fastener is configured to extend through such a member and into a ground surface and thus meet such limitations as defined, where such a fastener and attachment is not a required limitation of the claimed invention);
a set of locking mechanisms (#21 and #22) along each side of the frame (see figure 4A), wherein each set of locking mechanisms includes a lever (#21) and a notch (#22); and
a plurality of deck boards (#3) attached to the deck tile assembly, wherein each of the plurality of deck boards are mounted between two step clips (#13) of each of the at least two step clip fastening devices (see figure 8).
Bien discloses elements #22 can be considered a notch, which lever #21 can be received within and engaged with in order to lock adjacent panels to one another; however, such levers cannot be considered to comprise flexible levers as defined. 
It is highly well known in the art, as evidenced by Huang, that tiles of a floor assembly can be constructed with locking mechanism sets on each edge of the tile, where the locking mechanisms comprise of flexible levers #1b that lockably engage notches #1d of adjacent tiles, where the levers #1b can flex into and out of engagement with an adjacent tile. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the locking mechanisms of the tile of Bien to comprise of flexible levers that are to lockably engage a notch of an adjacent tile, as taught Huang, in order to make attachment and detachment of such tiles quicker and easier.
Regarding claim 13, Bien in view of Huang render obvious each of the at least two parallel sleepers have a plurality of grooves at a base of each parallel sleeper (the grooves where openings #27 are located as depicted in figure 5 of Bien).
Regarding claim 14, Bien in view of Huang render obvious each step clip (Bien; #13) is attached to a base strip of the step clip fastening device (see figure 4D of Bien, where the clips #13 extend from a respective horizontal base strip).
Regarding claim 15, Bien in view of Huang render obvious each of the at least two supporting members have a hole at each end of the supporting member for attaching the frame with the ground surface with at least one fastener (see figures 3 and 5 of Bien, where the supporting members comprise reinforced holes #28 that are configured to receive a fastener and attached it to a ground surface, where such a fastener and connection are not positively defined).


Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bien in view of Huang and Barlow (U.S. Publication 2011/0120037).
Regarding claim 8, Bien in view of Huang render obvious the claimed invention except for a skirting removably attached on an outer surface of each side of the frame. However, it is highly well known in the art, as evidenced by Barlow, that such tile assemblies can comprise of skirting on the outer periphery of the assembly in order to provide a ramp and make it easier to walk onto such an assembly without tripping. Furthermore, Barlow teaches that such skirting is attached to the tiles of the assembly using the same tongue and groove connections used to attach adjacent tiles to one another. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the tile assembly of Bien to comprise of removable skirting, as taught in Barlow, in order to make stepping onto such an assembly safer and easier. Thus, when the skirting, as taught in Barlow, is 
Regarding claim 9, Bien in view of Huang and Barlow render obvious the skirting comprises a plurality of locking mechanisms for attaching the skirting with one side of the frame (as taught in Barlow, such skirting comprises a plurality of tongue and grooves in order to attach to the tongue and groove locking mechanisms of the tiles, where it would have been obvious to have included locking mechanisms upon the skirting of Bien in view of Huang and Barlow in order to properly attach such skirting to the tiles of Bien).
Regarding claim 12, Bien in view of Huang render obvious the claimed invention except for a plurality of skirting removably attached to a respective side of the deck tile assembly. However, it is highly well known in the art, as evidenced by Barlow, that such tile assemblies can comprise of skirting on the outer periphery of the assembly in order to provide a ramp and make it easier to walk onto such an assembly without tripping. Furthermore, Barlow teaches that such skirting is attached to the tiles of the assembly using the same tongue and groove connections used to attach adjacent tiles to one another. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the tile assembly of Bien in view of Huang to comprise of removable skirting, as taught in Barlow, in order to make stepping onto such an assembly safer and easier. Thus, when the skirting, as taught in Barlow, is provided on the outer periphery of the tiles of Bien in view of Huang, as explained .

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (U.S. Publication 2015/0059271) in view of Barlow (U.S. Publication 2011/0120037).
Regarding claim 17, Tsai discloses a method of assembling deck tiles assemblies comprising:
placing a first deck tile (the bottom tile #30 of figure 1) on a ground surface (L);
placing a second deck tile (the top tile #30 of figure 1) adjacent to the first deck tile (see figure 5), where the first and second deck tiles are identical to one another (see figure 1);
aligning a plurality of grooves of the first deck tile with a plurality of protrusions of the second deck tile, and a plurality of protrusions of the first deck tile with a plurality of grooves of the second deck tile (The method steps only define the steps of aligning such protrusions and grooves with one another and do not further disclose what else is to be done with such grooves and protrusions. Since both tiles comprise of protrusions #311 and grooves on either side of the protrusions #311 that all extend along the longitudinal axis of such tiles, such protrusions and grooves are thus considered to align with one another in order along such a longitudinal axis when the tiles are fastened to one another, thus meeting such method steps as broadly defined.);
fastening the first deck tile and the second deck tile using a plurality of locking mechanisms subsequent to the aligning, wherein the plurality of locking mechanisms includes, a flexible lever to lockably engage with a notch of the second deck tile, and a notch to lockably engage with a lever of the second deck tile (the plurality of fastening elements #40 as well as the tongue and groove elements on the first and second tiles are configured so that the tongue of the first tile inserts into the groove of the second tile and the fastening elements #40, which can be considered a flexible lever, interact with respective protrusions and notches of the first and second tiles to snap to the second tile at #376 and thus snap and fasten such tiles to one another).
However, Tsai does not disclose attaching a plurality of skirting enclosing a periphery of the two assembled deck tiles. It is highly well known in the art, as evidenced by Barlow, that skirting can be applied around the perimeter of a deck tile assembly in order to provide a ramp and make it easier to walk onto such an assembly without tripping. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the deck assembly of Tsai to comprise of skirting around a periphery thereof, as taught in Barlow, in order to make walking onto such an assembly safer by preventing tripping.
Regarding claim 18, Tsai in view of Barlow render obvious attaching the first deck tile to a ground surface by using one or more fasteners; and attaching the second deck tile assembly to the ground surface by using the one or more fasteners (the fastener elements #40 of Tsai comprise of holes #411 that receive fasteners so as to 
Regarding claim 19, Tsai in view of Barlow render obvious attaching a plurality of deck boards (Tsai; #20) to the first and second assembled deck tiles (see figure 1 of Tsai).
Regarding claim 20, Tsai in view of Barlow render obvious each of the plurality of deck boards is mounted between two step clips of each of the at least two step clip fastening devices (any two offset but parallel step clips devices #311 of Tsai can be considered the step clips fastening device of each tile, where each device #311 comprises of two oppositely extending step clips which the deck boards #20 are to be positioned and mounted between, where the rest of the devices #311 can be considered protrusions as explained above in the rejection of claim 17).
Regarding claim 21, Tsai in view of Barlow render obvious each skirting is removably attached to the periphery of the first and second assembled deck tiles (Barlow teaches such skirting can be attached using the same tongue and groove connections which are used to attach the tiles to one another, where Barlow teaches such skirtings can be removably attached to each respective tile and it would have been obvious to have provided such features within Tsai as explained above).

Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Barlow (U.S. Publication 2011/0120037).
Regarding claim 17, Huang discloses a method of assembling deck tiles assemblies comprising:
placing a first deck tile (#1) on a ground surface (the floor which the tile #1 is to be positioned upon);
placing a second deck tile (#1) adjacent to the first deck tile (two tiles #1 are positioned adjacent one another to form a grid pattern), where the first and second deck tiles are identical to one another (see figure 1, where a plurality of such tiles #1 are used);
aligning a plurality of grooves of the first deck tile with a plurality of protrusions of the second deck tile, and a plurality of protrusions of the first deck tile with a plurality of grooves of the second deck tile (since a plurality of such elements are provided, any two protrusions #1b on one side of the tile can be considered the protrusions which are to align with the grooves #1d of an adjacent tile in order to attach such tiles to one another);
fastening the first deck tile and the second deck tile using a plurality of locking mechanisms subsequent to the aligning, wherein the plurality of locking mechanisms includes, a flexible lever to lockably engage with a notch of the second deck tile, and a notch to lockably engage with a lever of the second deck tile (the tiles are fastened to one another using at least two flexible levers #1b/1b1 that are to engage the notch #1d1 of the adjacent tile and fasten such tiles to one another); and
attaching a plurality of skirting (figures 9-13 depict the skirting #4 which is used to terminate the ends of the flooring grid formed by the tiles) to the first and second deck tiles.
However, Huang does not specifically disclose the skirting enclosing a periphery of the first and second deck tiles. It is highly well known in the art, as evidenced by 
Regarding claim 18, Huang in view of Barlow render obvious attaching the first deck tile to a ground surface by using one or more fasteners; and attaching the second deck tile assembly to the ground surface by using the one or more fasteners (Huang discloses the use of through holes #3 within each tile to nail and fasten the tile to a floor to prevent warping).
Regarding claim 19, Huang in view of Barlow render obvious attaching a plurality of deck boards (Huang; #2) to the first and second assembled deck tiles (see figure 1 of Huang).
Regarding claim 21, Huang in view of Barlow render obvious each skirting is removably attached to the periphery of the first and second assembled deck tiles (Both Huang and Barlow teach such skirting can be attached using the same tongue and groove connections which are used to attach the tiles to one another and thus teaches such skirtings can be removably attached to each respective tile).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Barlow and Bien.
Regarding claim 20, Huang discloses a plurality of deck boards #2 attached to the tiles #1 except for the use of step clips to attach such deck boards upon the tiles and between adjacent step clips. However, it is highly well known in the art, as evidenced by Bien, that such step clips are highly well known in the art to be provided upon such tiles in order to allow for easy attachment and removal of deck boards to the tiles. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have attached the deck boards of Huang to the tile using step clips, as taught in Bien, in order to make attachment, and detachment, of the deck boards quicker and easier.

Response to Amendment
Applicant’s amendments to the claims overcome the drawing and claim objections and the 35 U.S.C. 112(b) rejections of the previous Office Action, except where noted above. Therefore, the drawing and claim objections and the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn, except where noted above.

Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the Bien prior art reference does not teach the newly added limitations with respect to the locking mechanisms, though Bien does not specifically disclose such features, such features are highly well known in the art, as 
Regarding Applicant’s arguments that Tsai does not disclose the locking mechanism limitations as presently defined, elements #40 of Tsai can be considered flexible levers which are configured to flex into a respective notch of an adjacent tile and thus meet such limitations as defined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635